    Case 1:20-cv-10300-JSR Document 72-1 Filed 02/24/21 Page 1 of 9




       EXHIBIT 1
 Transcript from December 1, 2020 Telephone Conference in
Sinclair v. Mashable,1:18-cv-00790-KMW-BCM (Docket #75)
Case 1:20-cv-10300-JSR Document 72-1 Filed 02/24/21 Page 2 of 9


                     UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF NEW YORK

 In re:                                       :
                                                Docket #18cv790
   SINCLAIR,                                  : 1:18-cv-00790-KMW-BCM

                          Plaintiff,          :

    - against -                               :

   ZIFF DAVIS, LLC, MASHABLE,                 :
                                                New York, New York
                          Defendant.          : December 1, 2020

 ------------------------------------ : TELEPHONE CONFERENCE

                          PROCEEDINGS BEFORE
                   THE HONORABLE BARBARA C. MOSES,
                    UNITED STATES MAGISTRATE JUDGE


 APPEARANCES:

 For Plaintiff:                THE DUNCAN FIRM
                               BY: JAMES BARTOLOMEI, ESQ.
                               50 West 90th Street, 5A
                               New York, New York 10024

                               HOBEN LAW
                               BY: BRYAN HOBEN, ESQ.
                               112 Main Street, 1st Floor
                               Peekskill, New York 10566

 For Defendant -               COWAN, DEBAETS, ABRAHAMS &
 Mashable Inc.:                SHEPPHARD LLP
                               BY: NANCY WOLFF, ESQ.
                                    LINDSEY EDELSTEIN, ESQ.
                               41 Madison Avenue, 38th Floor
                               New York, New York 10010


 Transcription Service: Carole Ludwig, Transcription Services
                        155 East Fourth Street #3C
                        New York, New York 10009
                        Phone: (212) 420-0771
                        Email: Transcription420@aol.com

 Proceedings recorded by electronic sound recording;
 Transcript produced by transcription service.
Case 1:20-cv-10300-JSR Document 72-1 Filed 02/24/21 Page 3 of 9


 APPEARANCES (CONTINUED):

 For Defendant -               KIRKLAND & ELLIS LLP
 Facebook:                     BY: DALE CENDALI, ESQ.
                                    JOHANNA SCHMITT, ESQ.
                                    ARI LIPSITZ, ESQ.
                               601 Lexington Avenue
                               New York, New York 10022
     Case 1:20-cv-10300-JSR Document 72-1 Filed 02/24/21 Page 4 of 9
 1                                                                     4

2                 THE CLERK:     Good morning, this is case number

3     18cv790, Stephanie Sinclair versus Mashable Inc.             Counsel,

4     please state your appearances for the record and please

5     spell your names, beginning with the plaintiff.

6                 MR. JAMES BARTOLOMEI:       Good morning, this is

7     James Bartolomei, B -A-R-T-O-L-O-M-E-I, I’m with the

8     Duncan Firm, and I represent plaintiff, Stephanie

9     Sinclair.

10                THE COURT:      Good morning.

11                MR. BRYAN HOBEN:        Hi, this is plaintiff’s

12    attorney, Bryan Hoben, H -O-B-E-N, with the firm Hoben

13    Law, I represent the plaintiff, Stephanie Sinclair.

14                THE COURT:      Good mornin g. And that’s it for

15    plaintiffs, correct?

16                MR. HOBEN:      Yes, correct.

17                THE COURT:      All right, who’s on for Mashable?

18                MS. NANCY WOLFF: Yes, good morning, Your

19    Honor, this is Nancy Wolff, W -O-L-F-F, at Cowan,

20    DeBaets, Abrahams & Sheppard, and I’m with my

21    colleague, Lindsey Edelstein, E -D-E-L-S-T-E-I-N. I

22    think I got that right.

23                THE COURT:      And good morning.         And for

24    Facebook, please?

25                MS. DALE CENDALI:         Good morning, Your Honor,
     Case 1:20-cv-10300-JSR Document 72-1 Filed 02/24/21 Page 5 of 9
 1                                                                     5

2     this is Dale Cendali, D -A-L-E C-E-N-D-A-L-I, of the

3     law firm Kirkland & Ellis, al ong with my colleagues,

4     Johanna Schmitt, J -O-H-A-N-N-A, Schmitt, S -C-H-M-I-T-

5     T, and Ari Lipsitz, A -R-I L-I-P-S-I-T-Z.                We are

6     counsel for third party, Facebook, in this matter.

7                 THE COURT:      Thank you very much and thank you

8     for rejoining us.

9                 MS. CENDALI:       Thank you, Your Honor .

10                THE COURT:      We only have the one motion before

11    us today and that is Facebook’s motion for a

12    protective order with respect to the 30(B)(6)

13    (indiscernible).        I’m not terribly optimistic because

14    you would have told me this if it wer e true, but is

15    there any chance that the parties have had any further

16    discussions and agreed to any compromise, whatsoever?

17                MS. CENDALI:       Well as it happens, Your Honor,

18    this is Ms. Cendali, we have, though not on the

19    material issues.        On Friday night arou nd 8 p.m.,

20    plaintiff’s counsel sent us a proposal to, I think it

21    was intended to try to narrow the deposition topics.

22    So we had another meet and confer yesterday with

23    plaintiff’s counsel to discuss it.               And will recount a

24    few issues have been eliminated or clarified, so

25    that’s great, but we are still at an impasse at some
     Case 1:20-cv-10300-JSR Document 72-1 Filed 02/24/21 Page 6 of 9
 1                                                                     6

2     of the core basic issues. So sadly we will have to

3     have this conference today, Your Honor.

4                 THE COURT:      All right, well, Ms. Cendali, why

5     don’t you tell me what, in your view, has been

6     narrowed or agreed upon and then I’ll let plaintiff

7     tell me if they view that any differently.

8                 MS. CENDALI:       Well I think that it might be

9     easier, because some things are more in terms of, of,

10    how do I put this, in terms of some clarity on some of

11    the topics, I think it would be more efficient to go

12    through it issue by issue and we can explain where

13    things are now in, with regard to each one.

14                I can tell you definitively though, and

15    counsel, I’m sure, will correct me if I’m wrong, the

16    topic 1.K which seeks testi monies about Instagram’s

17    dispute resolution procedures, plaintiffs agreed

18    yesterday to strike that topic as duplicative of topic

19    1.B.    So that one at least is moot.             Other things are

20    more nuanced than that.

21                THE COURT:      If you think it would be more

22    sensible to just go through it starting with 1.A,

23    that’s fine, I’ll follow along.

24                MS. CENDALI:       Okay.    Well I think that if you

25    permit me, Your Honor, we were trying to simplify this
     Case 1:20-cv-10300-JSR Document 72-1 Filed 02/24/21 Page 7 of 9
 1                                                                     7

2     and what we ended up doing obviously, all with Your

3     Honor’s permission, is to gr oup things in three

4     buckets. Because I think that it’s easier to

5     understand it by category. Because otherwise if we go

6     through it topic by topic, there will be a lot of

7     duplication. And the three buckets are topics, the

8     first bucket is topics that we think in the subpoena

9     are overbroad and should be narrowed, the second

10    bucket are topics we think are not relevant at all and

11    should be stricken entirely, and then the third bucket

12    is just relating to the catchall document request at

13    the end.

14                And in terms of going through the buckets, I

15    think it’s important because this informs all,

16    Facebook’s entire position with regard to this and

17    what’s relevant and relates to all the different

18    topics, and that’s the scope of Facebook’s involvement

19    in this case and the scope of what the relevant issue

20    is.

21                As we understand it from Judge Wood’s opinion,

22    the issue in this case with regards to Facebook is

23    whether Instagram’s terms of use and platform policy

24    granted a sublicense to defendant, Mashable, to embed

25    the Sinclair photograph in question in March of 2016.
     Case 1:20-cv-10300-JSR Document 72-1 Filed 02/24/21 Page 8 of 9
 1                                                                     8

2                 THE COURT:      Well, yes and no.         It’s not clear

3     to me from Judge Wood’s second opinion whether the

4     question is Sinclair specific or more generic.                   And

5     I’m not sure that Judge -- I’m not sure that Judge

6     Wood knew the answe r to that either.              The parties may.

7     Is the question here a generic one, i.e. would the

8     answer apply to anyone in Ms. Sinclair’s position at

9     the time that the Sinclair photograph was embedded on

10    the Mashable website through to the time when it was

11    taken down?       Or is there an actual question here about

12    whether some human being did something specifically

13    relating to Sinclair that could have created a

14    sublicense, it was not just a result of the same

15    algorithm didn’t apply to everybody on Insta.

16    (indiscernible ) question?

17                MS. CENDALI:       I think, Your Honor, I see your

18    point but I think the, it’s not that mysterious in

19    that Facebook has already gone on record, as the

20    parties have talked about in the June Ars Technica

21    article.      And as we explained to plaintiff’s c ounsel

22    yesterday, plaintiff’s terms of use and platform

23    policy that were in effect as of March of 2016 do not

24    a sublicense. Facebook is free to, under its policies

25    as Judge Wood noted, to grant such sublicenses, but
     Case 1:20-cv-10300-JSR Document 72-1 Filed 02/24/21 Page 9 of 9
 1                                                                     9

2     they did not do that.          And they did not do that for

3     anybody and the anybody would, of course, then include

4     Mashable in this situation.

5                 THE COURT:      So just to pull the lens out for a

6     moment here and understand where all the moving pieces

7     are, I understand that these issues have broad

8     significance beyond Ms. Sinclair and Mashable, but I

9     also understand that this case is about Ms. Sinclair

10    and Mashable. And what’s relevant here has to be

11    limited to what’s relevant to Ms. Sinclair’s claims

12    against Mashable.         But if I understand what you’re

13    telling me on behalf of Facebook, you’re telling me

14    that essentially that there was no sublicense here, or

15    at least not one that was created by virtue of the

16    Instagram API or terms of use.             And, therefore, not

17    only does Ms. Sinclair have a viable copyright claim

18    against Mashable because, at least as alleged in the

19    complaint, Mashable requested and did not obtain from

20    her an individual license, that this is going to turn

21    out to be true for every photographer whose

22    photographs were embedded via the Instagram API and

23    somebody else’s website and who didn’t individually

24    negotiate a license, right?

25                MS. CENDALI:       Well that would be the case in
